Case 1:17-cv-01623-LPS-CJB Document 463 Filed 01/02/20 Page 1 of 2 PageID #: 22175



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


  GUARDANT HEALTH, INC.,

                   Plaintiff/Counterclaim-
                   Defendant,

              v.                                        C.A. No. 17-cv-1623-LPS-CJB

  PERSONAL GENOME DIAGNOSTICS,
  INC.,

                   Defendant/Counterclaim-
                   Plaintiff.


                      GUARDANT HEALTH, INC.’S MOTION TO STRIKE

         Plaintiff Guardant Health, Inc. hereby moves to strike Personal Genome Diagnostics,

  Inc.’s prosecution history estoppel arguments from its summary judgment briefing (D.I. 431 at 7-

  9, 14-15, 18). The basis for relief sought is contained in the letter brief filed contemporaneously

  herewith.

         Pursuant to D. Del. LR 7.1.1, after conferring with defense counsel, Defendant opposes

  the relief requested.
Case 1:17-cv-01623-LPS-CJB Document 463 Filed 01/02/20 Page 2 of 2 PageID #: 22176



   Dated: January 2, 2020               Respectfully submitted,

                                        FARNAN LLP

                                        /s/ Brian E. Farnan
                                        Brian E. Farnan (Bar No. 4089)
                                        Michael J. Farnan (Bar No. 5165)
                                        919 North Market Street, 12th Floor
                                        Wilmington, DE 19801
                                        Telephone: (302) 777-0300
                                        Facsimile: (302) 777-0301
                                        bfarnan@farnanlaw.com
                                        mfarnan@farnanlaw.com

                                        Edward R. Reines (admitted pro hac vice)
                                        Derek C. Walter (admitted pro hac vice)
                                        WEIL, GOTSHAL & MANGES LLP
                                        201 Redwood Shores Parkway
                                        Redwood Shores, CA 94065
                                        Telephone: (650) 802-3000
                                        Facsimile: (650) 802-3100
                                        edward.reines@weil.com
                                        derek.walter@weil.com

                                        Justin L. Constant (admitted pro hac vice)
                                        Doug W. McClellan (admitted pro hac vice)
                                        WEIL, GOTSHAL & MANGES LLP
                                        700 Louisiana, Suite 1700
                                        Houston, TX 77002-2755
                                        Telephone: (713) 546-5000
                                        Facsimile: (713) 224-9511
                                        justin.contant@weil.com
                                        doug.mcclellan@weil.com

                                        Attorneys for Plaintiff Guardant Health, Inc.




                                        2
